Title: To Thomas Jefferson from Pieter Vreede, 6 January 1825
From: Vreede, Pieter
To: Jefferson, Thomas


                            Monsieur
                            
                                La Haye
                                ce 6 janvr 1825
                        Le sujet, qui interesse infiniment toutes les Nations industrieuses, que je traite dans la Traduction cy jointe, et dont mon digne ami, Monsieur van des Kemp d’olden barneveld à cru trouver des idées originales, les quelles pourraient peutetre meriter une reflexion suivie dans votre illustre Patrie m’engage de vous en offrir un imprimé, que j’espere que vous me ferai l’honneur d’accepter de ma part, comme un hommage bien faible mais sincère rendu à vos éclatantes vertus.J’ai l’honneur d’etre avec la plus haute considération, Monsieur, Votre tres humble et tres obeisst serviteur
                            Pieter Vreede Editors’ Translation
                            Sir
                            
                                La Haye,
                                Janu. 6, 1825
                        The topic, which greatly interests all industrious nations, that I treat in the enclosed translation, and in which my worthy friend, Mister Van des Kemp d’Oldenbarneveld believes he had found original ideas, which might perhaps deserve a serious reflection in your illustrious Fatherland, entices me to send you a copy of it, which I hope your will do me the honor of accepting, as a feeble but sincere token of my esteem for your shining virtues.I have the honor to be, with the highest regards, Sir, your very humble and very obedient Servant.Pieter Vreede